Whereas it has been made to appear to the Supreme Court of Florida that by virtue of an appeal entered the 18th day of April 1933, herein and the recording thereof in the Chancery Order Book 31, at page 95, in the office of the Clerk of the Circuit Court of Sarasota County, that the Court has acquired jurisdiction under Section 5 of Article V of the Constitution of Florida to issue all writs necessary or proper to the complete exercise of the Court's jurisdiction respecting the matters in said appeal involved, and it appearing that the principal matter in issue on said appeal is the matter of the permanent custody *Page 2 
of the infant, Fannie Way Lewis, aged 5 years, of which child the appellee and appellant are the parents, and it having been represented to the Court that appellee, Frances Ferguson Lewis, who now has the custody of the said child under the final decree, has threatened to remove the same from the jurisdiction of the Court before this appeal can be disposed of, now therefore, upon consideration of the premises;
IT IS CONSIDERED, ORDERED AND DECREED by the Supreme Court of Florida that the appellee, Frances Ferguson Lewis be and she is hereby enjoined and restrained by this Court from removing the child Fannie Way Lewis, now in her custody, from the County of Sarasota, pending the appeal, this order to continue in effect until July 1, 1933, or until further order of the Court if any modification or extension of said time be made, and that said appellee Frances Ferguson Lewis, be and she is hereby enjoined and restrained in this particular, subject to the condition that if she shall during the said time in anywise violate the terms of the said order, or do any overt act toward accomplishing the removal of said child, Fannie Way Lewis, from the jurisdiction wherein same is required by this Order to be kept and maintained, that the Sheriff of Sarasota County shall thereupon be authorized and directed to take the custody and control of said child from the said Frances Ferguson Lewis and make immediate report of the facts and circumstances of his so doing to this Court for further order respecting said child's custody. It is further ordered that the said child Fannie WayLewis shall remain in the custody of its mother under the terms of the final decree pending disposition of the appeal, subject to the right of its father, the appellant William G. Lewis, to have the sole enjoyment of said child's society at the home of Mrs. C. F. Horne in Sarasota for a period of afternoons from two *Page 3 
o'clock until six o'clock of each and every Sunday until further order of this Court, and said appellee, Frances Ferguson Lewis, is hereby ordered and directed to permit the father of said child said privileges as a part of the condition of the custody pending this appeal.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.